DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
35 USC 101 rejection has been withdrawn.
Applicant argues

    PNG
    media_image1.png
    604
    708
    media_image1.png
    Greyscale

	Examiner’s Response
	Paragraph 26 suggests using the tracking array’s 107 position and orientation to maintain Line of Sight by re-adjusting the effector holding the tracking array (“[0026] In another inventive embodiment, the tracking array 107 can be attached or incorporated with one of the joints 102, 103 of a robot 101 with 6 degrees of freedom or more. The tracking array 107 can be positioned and/or oriented to maintain the LOS with the optical receivers 109 by using a redundant axis of a 7 degree of freedom robot, or by using a specific configuration of a 6 degree of freedom robot, whereby the end effector 106 can still reach and perform work on the target area. A robot with 6 degrees of freedom or more can position an end effector 106 in a specific location using different positions and/or orientations of the various links that make up the robot. In certain circumstances, depending on the final target position of the end effector 106, the joint with the tracking array 107 can re-adjust to maintain the LOS with the optical receivers 109 without changing the end effector position. In the case of a robot with 7 degrees of freedom or more, the tracking array can be attached to the joint that provides the redundant degree of freedom. Therefore, the redundant axis can be controlled to adjust the tracking array 107 in the LOS of the optical receivers 109.”).  The Examiner agrees, it is not explicitly disclosed, but one of ordinary skill in the art could infer it from the text.

	Applicant argues

    PNG
    media_image2.png
    181
    695
    media_image2.png
    Greyscale

	Examiner’s Response
	While the pending Application may claim priority to 62/150736 dated 4/21/2015, the claims do not teach or fairly describe the limitations described in claim 1.   For example, there is no disclosure of a fiducial or orientation.  Therefore the priority date of the claims are 04/21/2016 and Tabandeh is available as Prior Art, even without claiming priority to provisional application 62/067001.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsheyeva (2018/0087021) in view of Tabandeh (2017/0245946).
Shamsheyeva discloses 1. A computer-implemented method of tracking orientation of a substrate associated with colonies of microorganisms, the method comprising: 
receiving a first image of the substrate, the first image associated with a first substrate orientation of the substrate with respect to an imaging device; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually. Analysis module 140 may assign microorganisms in the first image to clones (e.g., divided or new microorganisms at a monitored object location).”)
determining, by a processor, a first location and (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)
receiving a second image of the substrate, the second image associated with a second substrate orientation of the substrate with respect to the imaging device; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually. Analysis module 140 may assign microorganisms in the first image to clones (e.g., divided or new microorganisms at a monitored object location).”)
determining, by the processor, a second location  (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)
 determining, by the processor and based at least in part on the first location,  (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)

Shamsheyeva discloses using the location but not using “a fiducial orientation” in particular, “determining, by a processor, a first location and a first fiducial orientation of a fiducial mark associated with the substrate and depicted in the first image; 
determining, by the processor, a second location and a second fiducial orientation of the fiducial mark associated with the substrate and depicted in the second image;
 determining, by the processor and based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation.” And 
“mechanically repositioning or reorienting the substrate with respect to the imaging device based at least in part on the difference between the first substrate orientation and the second substrate orientation.”

Tabandeh discloses 
“a fiducial orientation” in particular, “determining, by a processor, a first location and a first fiducial orientation of a fiducial mark associated with the substrate and depicted in the first image; 
determining, by the processor, a second location and a second fiducial orientation of the fiducial mark associated with the substrate and depicted in the second image;
 determining, by the processor and based at least in part on the first location, the first fiducial orientation, the second location, and the second fiducial orientation, a difference between the first substrate orientation and the second substrate orientation.” (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to calculate the position and orientation of the fiducial as shown by Tabandeh in place of just the position as shown by Shamsheyeva
The suggestion/motivation for doing so would have been a more accurate alignment as the orientation gives additional information to better align the images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Tabandeh further discloses “mechanically repositioning or reorienting the substrate with respect to the imaging device based at least in part on the difference between the first substrate orientation and the second substrate orientation.” (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to move the substrate and recapture the  image as shown by Tabandeh in prior to registering the images as shown by Shamsheyeva
The suggestion/motivation for doing so would have been to require less rotation/translation of the image thereby providing a more accurate registration. Images which are in close alignment are easier to register.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shamsheyeva with Tabandeh to obtain the invention as specified in claim 1.

Shamsheyeva in view of Tabandeh discloses 3. The computer-implemented method of claim 1, further comprising altering an orientation of the second image of the substrate based at least in part on the difference between the first orientation and the second orientation to provide a re-oriented image. (Tabandeh, “[0017] A process to maintain a line of sight (LOS) between a fiducial marker array and one or more optical receivers is provided that includes: positioning one or more optical receivers in an initial location that minimizes LOS disruption within a system; articulating the fiducial marker array with the one or more movable joints to an initial orientation that optimizes the fiducial marker array within a field of view of the one or more optical receivers; recording an initial position and orientation (POSE) of the fiducial marker array; calculating the changes in the POSE of the fiducial marker array; determining the difference between the calculated POSE and the initial POSE of the fiducial marker array; and articulating the one or more movable joints based on the determining to reorient the fiducial marker array to maintain the LOS.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to move the substrate and recapture the  image as shown by Tabandeh in place of registering the images as shown by Shamsheyeva
The suggestion/motivation for doing so would have been to not require rotation/translation of the image and any defects that may occur.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Shamsheyeva with Tabandeh to obtain the invention as specified in claim 3.

Shamsheyeva in view of Tabandeh discloses 4. The computer-implemented method of claim 1, wherein the fiducial mark comprises a mark imprinted on or affixed to the substrate. (Tabandeh, “[0042] As used herein, a marker or a fiducial marker refers to an object that provides a point of reference. Examples of a marker or a fiducial marker may include an active transmitter, such as an LED or electromagnetic emitter, a passive reflector, such as a plastic sphere with a retro-reflective film, a distinct pattern or sequence of shapes, lines and/or other characters, acoustic emitters and/or reflectors, and the like. A tracking array or fiducial marker array is referred to as an arrangement of two or more markers or fiducial markers in/on a rigid body of any geometric shape. The end effector flange referred to herein is the attachment point between the robot and the end effector (tool or instrument).”)

Shamsheyeva in view of Tabandeh discloses 5. The computer-implemented method of claim 1, wherein the fiducial mark comprises a spatial pattern of colonies of microorganisms in the first image. (Shamsheyeva, “[0159] In various embodiments, the first signal sequence can be registered to eliminate alignment shifts from one signal to the next. Signal registration can be performed on signal sequences regardless of whether correlating elements between the signals are present in the signals. Correlating elements may be used as an alignment marker (e.g., fiducial marks in an image). Otherwise, the detected microorganisms may be used as alignment markers. Registration may be determined by finding the minimal translation of a signal that minimizes the mean squared error of its alignment markers with the previous signal in the sequence.”)

Shamsheyeva in view of Tabandeh discloses 6. The computer-implemented method of claim 1, further comprising: mechanically reorienting the substrate with respect to the imaging device based at least in part on the difference between the first substrate orientation and the second substrate orientation so that the substrate has a third substrate orientation with respect to the imaging device; receiving a third image of the substrate associated with the third substrate orientation; determining, by the processor and based at least in part on the first location and the first fiducial orientation, a difference between the third substrate orientation and the first substrate orientation; and altering an orientation of the third image based at least in part on the difference between the third substrate orientation and the first substrate orientation to provide a re-oriented image. (see claim 2 above, which incorporates claim 1)

Shamsheyeva in view of Tabandeh discloses 7. The computer-implemented method of claim 1, further comprising:
determining, by the processor, a location of a colony of microorganisms in the first image; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually”)
determining, by the processor, a location of a candidate colony of microorganisms in the second image; (Shamsheyeva, “[0157] In various embodiments, analysis module 140 tracks each microorganism from the first image through the image sequence individually”)
determining, by the processor and based at least in part on the difference between the first substrate orientation and the second substrate orientation, that the candidate colony of microorganisms is a same colony as the colony of microorganisms. (Shamsheyeva, “[0160] In response to registration, non-growing microorganism objects may be detected.”; where the second image is based on the difference of orientation; (see claims 1-2), non-growing colony reads on “same colony”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662